407 Pa. 471 (1962)
Zehr, Appellant,
v.
March.
Supreme Court of Pennsylvania.
Argued April 25, 1962.
May 21, 1962.
*472 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN and O'BRIEN, JJ.
J. Leon Rabben, with him Leonard F. Markel, and Tubis and Rabben, for appellant.
W.J.C. O'Donnell, with him John P. Yatsko, and O'Donnell & O'Donnell, for appellees.
OPINION PER CURIAM, May 21, 1962:
The order of the court below is affirmed on the opinion of President Judge FORREST of the Court of Common Pleas of Montgomery County.
DISSENTING OPINION BY JUSTICE COHEN:
Since the petition to open judgment in this case did not contain and the defendants did not prove a meritorious defense, and since the failure on the part of defendants' counsel to represent diligently the defendants has not been properly excused, I would reverse the action of the lower court in opening the judgment.